  8:12-cr-00307-RFR-SMB Doc # 99 Filed: 02/02/21 Page 1 of 3 - Page ID # 355




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                   8:12CR307

        v.
                                                               MEMORANDUM
JAMIE WALKER,                                                   AND ORDER

                      Defendant.


       This matter is before the Court on defendant Jamie Walker’s (“Walker”) Motion for
Reduction of Sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (Filing No. 87). She seeks
compassionate release based on that statute, as amended by the First Step Act of 2018 (“First
Step Act”), Pub. L. No. 115-391, 132 Stat. 5194 (2018). For the reasons stated below,
Walker’s motion is denied.

       On January 17, 2013, Walker pleaded guilty to Count I of the Indictment (Filing No.
1), charging her with conspiracy to distribute five grams or more of methamphetamine (actual),
in violation of 21 U.S.C. §§ 846 and 841(b)(1)(B). She was sentenced to 140 months in prison,
followed by 5 years of supervised release. Before the instant offense, Walker had five prior
convictions for felony drug possession and a prior weapons charge. Walker argues the Court
should reduce her sentence based on her lingering symptoms from COVID-19 and her fear of
contracting the virus a second time.

       Section 3582(c)(1)(A)(i) permits Walker to move for a sentence reduction after she
“has fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons
[“BOP”] to bring a motion on [her] behalf or the lapse of 30 days from the receipt of such a
request by the warden of [her] facility, whichever is earlier.” It appears, and the government
does not argue otherwise, that Walker satisfied this procedural requirement.

       Although Walker has exhausted her administrative remedies, she is not entitled to
compassionate release because she has not presented extraordinary and compelling reasons to
  8:12-cr-00307-RFR-SMB Doc # 99 Filed: 02/02/21 Page 2 of 3 - Page ID # 356




support a sentence reduction. In deciding whether to grant a reduction, the Court considers
the relevant factors set out in 18 U.S.C. § 3553(a), including the nature and circumstances of
the offenses of conviction; the defendant’s history and characteristics; and the need for the
sentence to reflect the seriousness of the crime, to promote respect for the law, and to provide
just punishment for the offense. A defendant’s sentence should also deter criminal conduct,
protect the public from future crime by the defendant, and promote rehabilitation. Id.

       The Court must also consider the safety of the community should the defendant be
released, 18 U.S.C. § 3142(g), and ensure the relief sough is “consistent with applicable policy
statements issued by the [United States] Sentencing Commission,” Id. § 3582(c)(1)(A). The
first application note to policy statement § 1B1.131 lists four general categories of qualifying
circumstances: (1) the defendant’s terminal illness or other serious medical condition; (2) the
defendant’s advanced age and deteriorating health; (3) dire family circumstances; and (4) other
“extraordinary and compelling” reasons as determined by the BOP Director.             U.S.S.G.
§ 1B1.13 cmt. n.1. The defendant’s rehabilitation may be relevant but “is not, by itself, an
extraordinary and compelling reason for purposes of [§ 1B1.13].” Id. § 1B1.13 cmt. n.3.

       In support of her motion, Walker cites the nonviolent nature of her crime, her good
behavior while incarcerated, and the fact that she has served most of her sentence. She also
states she has a solid release plan in place. The government argues Walker would be a danger
to the community, as “demonstrated by her prior record consisting of multiple convictions for
drug offenses” and her status as a “career offender.”

       Walker also discusses her prolonged symptoms after having contracted COVID-19,
such as “exhaustion, chest pain, and cognitive symptoms.” She states she had the COVID-19
virus and was placed in quarantine for thirty days with little medical care. Although she has
now recovered, she continues experiencing latent effects from the virus. She cites research
from the Centers for Disease Control, noting the emergence of new strains of COVID-19 and


       1
        This policy statement predates the First Step Act, so it does not control the analysis
here, but the Court still finds it helpful. See United States v. Jenkins, No. 4:15-CR-3079, 2020
WL 2814437, at *3 (D. Neb. May 26, 2020).
                                               2
   8:12-cr-00307-RFR-SMB Doc # 99 Filed: 02/02/21 Page 3 of 3 - Page ID # 357




possibility of contracting the virus again. Walker fears she may catch the virus for a second
time. Walker is 48 years old and otherwise in good health.

       The government acknowledges Walker’s health complications stemming from the virus
but maintains they are normal and her “physical condition would remain the same whether or
not she is released.” The government also contends Walker’s “motion does not address the
measures that BOP is undertaking to prevent any spread,” such as the “suspension of social
visitation, internal inmate movements, legal visits, official staff travel, training, access by
volunteers and many contractors; extensive screening of staff and inmates (including screening
of all new inmates); quarantine; and modified operations to maximize social distancing as
much as practicable.”

       Although the Court is sympathetic to Walker having contracted the virus and
experiencing prolonged symptoms, Walker now appears to have recovered and presents no
other medical conditions known to cause serious complications should she contract the virus
again. In sum, she presents no “extraordinary or compelling” reasons to grant compassionate
release.

       Based on the foregoing, Walker’s Motion for Reduction of Sentence Pursuant to 18
U.S.C. § 3582(c)(1)(A)(i) is denied.

       IT IS SO ORDERED.

       Dated this 2nd day of February 2021.

                                                   BY THE COURT:



                                                   Robert F. Rossiter, Jr.
                                                   United States District Judge




                                              3
